IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: PROMULGATION OF FINANCIAL                        :      No. 429
REGULATIONS PURSUANT TO 42 Pa.C.S.                      :      Judicial Administration Docket
§ 3502(a)




                                               ORDER

PER CURIAM:

       And now, this 15th day of October, 2014, it is Ordered pursuant to Article V, Section 10(c) of
the Constitution of Pennsylvania and Section 3502(a) of the Judicial Code, 42 Pa.C.S. § 3502(a),
that the Court Administrator of Pennsylvania is authorized to promulgate the attached Financial
Regulations. The costs outlined in the Financial Regulations are effective as of January 1, 2015.

      To the extent that notice of proposed rule-making may be required by Pa.R.J.A. No.103,
the immediate promulgation of the regulations is hereby found to be in the interests of efficient
administration.

     This Order is to be processed in accordance with Pa.R.J.A. No. 103(b) and is effective
immediately.